Citation Nr: 0522302	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
meniscectomy of the left knee with traumatic arthritis, 
currently evaluated 30 percent disabling.

3.  Entitlement to service connection for disorders of the 
right arm, bilateral ankles, and bilateral hips.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1961 to 
December 1981.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In October 2003, the Board remanded this matter 
to the RO for additional development.  Additional development 
has been accomplished and the case has been returned to the 
Board for further appellate consideration.  Unfortunately, 
additional development is still necessary and the case must 
be remanded again.

As mentioned in the prior remand, the RO should determine if 
the veteran is raising a claim of entitlement to service 
connection for a breathing disorder.  If so, any action 
necessary should be undertaken.  In addition, the Board notes 
that in May 1996, the veteran raised the claim of entitlement 
to service connection for bursitis.  This matter was not 
subsequently addressed by the RO.  It appears that there is a 
prior rating (March 1982) which addressed this issue.  The 
matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2003, the Board remanded this case in order for 
the RO to obtain additional medical records and to schedule 
the veteran for VA examination.  The veteran was scheduled 
for VA examinations; however, he failed to report.  In 
addition, as instructed, the RO contacted the veteran, via a 
November 2004 letter, and asked that he provide the names and 
addresses of health care providers that had treated him since 
2000.  The veteran did not respond to this letter, and no 
further development was undertaken with regard to obtaining 
medical records.  It is noted, however, that a VA Form 21-
4142 (Authorization and Consent to Release Information to the 
VA), dated in October 2001, indicates that the veteran 
received treatment for pain from Dr. Pieter Dewet.  He also 
indicated that he received treatment at the Andrews Center 
for depression and breathing problems.  In his notice of 
disagreement, received in December 2001, he indicated that he 
had submitted the names and addresses of his current and past 
physicians and provided authorization for the RO to obtain 
such records.  However, the RO had failed to obtain those 
records.  Also, on his VA Form 9, received in July 2002, he 
again indicated that the RO had failed to review any of the 
medical history from any of the physicians whose address he 
had supplied to the RO.  He stated that these physicians saw 
him on a weekly or monthly basis and were qualified to 
provide more information.  

While it is unfortunate that the veteran has failed to 
respond to the RO's request for information regarding 
treatment providers, the record already consists of 
authorization to obtain records which may be pertinent.  The 
RO should attempt to obtain these records.  If the releases 
signed by the veteran in 2001 have expired, the RO should 
undertake to obtain new authorizations from the veteran.  
While the appellant has indicated that his treatment at the 
Andrews Center was for depression and breathing problems, 
which are conditions not currently on appeal, since the claim 
is being remanded for additional development, the RO should 
attempt to obtain the Andrews Center records in the event 
there may be pertinent evidence.  
 
Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the appropriate 
measures to obtain the veteran's 
treatment records from Dr. Pieter Dewet 
and the Andrews Center; obtaining new 
authorizations from the veteran, if 
necessary.  If the veteran identifies any 
additional providers, or if the RO 
becomes aware of the existence of any 
additional evidence, appropriate steps to 
obtain such records should be undertaken.  

2.  If the veteran indicates his 
willingness to report for VA examination, 
he should be scheduled for examination, 
in accordance with the Board's prior 
remand.  

3.  If, after making reasonable efforts, 
the RO cannot locate any records being 
sought, the RO must specifically document 
what attempts were made to locate the 
records.  The RO must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.  

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, to include the 
provisions of 38 C.F.R. § 3.655 (2004), 
and the reasons for the decision.  He and 
his representative should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




